Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   RICHARD M. BUSH, individually and on
   behalf of all others similarly situated,
                                                   Case No.
                                Plaintiff,
                                                   CLASS ACTION
                   v.
                                                   COMPLAINT FOR VIOLATION OF
   BLINK CHARGING COMPANY,
                                                   THE FEDERAL SECURITIES LAWS
   MICHAEL D. FARKAS, and MICHAEL P.
   RAMA,
                                                   Jury Trial Demanded
                                Defendants.


         Plaintiff Richard M. Bush (“Plaintiff”), by and through his attorneys, alleges upon

  personal knowledge as to his own acts, and upon information and belief as to all other matters,

  based upon the investigation conducted by and through his attorneys, which included, among

  other things, a review of documents filed by Defendants (as defined below) with the United

  States Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

  Defendants, and other publicly available documents, as follows:

                           NATURE AND SUMMARY OF THE ACTION

         1.     This is a federal securities class action on behalf of all investors who purchased or

  otherwise acquired Blink Charging Company (“Blink” or the “Company”) common stock between

  March 6, 2020 and August 19, 2020, inclusive (the “Class Period”). This action is brought on

  behalf of the Class for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of

  1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated

  thereunder by the SEC, 17 C.F.R. § 240.10b-5.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 2 of 20



         2.      According to its most recent Annual Report filed on Form 10-K with the SEC,

  Blink purports to be “a leading owner, operator, and provider of electric vehicle (‘EV’) charging

  equipment and networked charging services. Blink offers both residential and commercial EV

  charging equipment, enabling EV drivers to easily recharge at various location types.” Blink

  common stock trades on the NASDAQ stock exchange under the ticker “BLNK.” The Company

  is headquartered in Miami Beach, Florida.

         3.      Recently, Blink has touted the purported growth of its EV charging network,

  asserting that “drivers can easily charge at any of [Blink’s] 15,000 charging stations.” Over the

  last several months, Blink’s stock price has climbed from trading between approximately $1.40

  to $3.12 per share, to an intraday high of $14.58 per share on July 30, 2020.

         4.      On August 19, 2020, analyst Culper Research (“Culper”) published a report entitled

  “Blink Charging Co. (BLNK): You Won’t Miss It.” 1 Culper wrote: “we believe that [Blink] has

  vastly exaggerated the size of its EV charging network in order to siphon money from the pockets

  of investors to insiders. Blink claims that ‘EV drivers can easily charge at any of its 15,000

  charging stations,’ but we estimate that the Company’s functional public charging station network

  consists of just 2,192 stations, a mere 15% of this claim.”

         5.      Culper stated in its report that it sent out investigators who confirmed that “almost

  no one uses Blink’s charging stations, many of which are in utterly decrepit condition. Our on-the-

  ground visits to 242 stations at 88 locations across the U.S. revealed a plethora of neglected,

  abused, non-functional, or otherwise missing chargers. Our analysis of the Company’s own data

  suggests that the average charger is utilized for just 6 to 38 minutes per day (0.39% to 2.65%

  utilization), while annual charging revenue of a mere $6.37 per member suggests that the average


  1
       https://img1.wsimg.com/blobby/go/cc91fda7-4669-4d1b-81ce-a0b8d77f25ab/downloads/Culper_BLNK_8-19-
  2020.pdf?ver=1597843273545 (last visited August 20, 2020).
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 3 of 20



  Blink member doesn’t even obtain one single full charge from the Blink network over the course

  of an entire year. We think that even at 20x current utilization, Blink’s network would continue to

  incinerate cash. In sum, Blink vastly overstates the size, functionality, usage, and economic

  potential of its chargers.” (Emphasis added).

          6.       Culper continued to detail that of the 242 stations its investigators visited in the

  Atlanta, Chicago, Miami, and San Diego metro areas, 23 times (9.5% of total), Blink’s map

  claimed that there were chargers on site, but Culper’s investigators were either unable to locate the

  chargers or locate all of the chargers claimed. In 39 cases (16.1% of total), Culper’s investigators

  “found chargers that, even though they existed, were visibly damaged and/or non-functional. As

  many of these chargers have been left to the elements for close to a decade, the most common

  deformities were due to sun and heat damage.” Furthermore, in another 18 cases (7.4% of total),

  Culper’s investigators “found that chargers were inaccessible to the general public. Many of these

  were behind locked garages, or restricted only for employee (in office buildings) or resident (in

  condo or apartment buildings) use only.” Culper concluded: “In short, our sampling suggests

  that of the 3,275 chargers listed on the Company’s map, only 67% of these, or 2,192 exist,

  are functional, and are publicly accessible.” (Emphasis in original).

          7.       The Culper report included photos, from multiple locations, of Blink chargers that

  were severely damaged, inaccessible, and/or non-functional. It also included details of interviews

  with parking attendants and other locals who described the lack of use and/or other issues

  experienced with the Blink chargers.

          8.       Also on August 19, 2020, analyst Mariner Research Group (“Mariner”) published

  another report that was highly critical of Blink. 2 Mariner wrote that “BLNK’s revenue growth has


  2
   https://marinerresearchgroup.com/2020/08/19/dont-get-charged-up-on-blnk-questionable-origin-story-
  management-history-and-product-issues-portend-potential-90-downside/ (last visited on August 20, 2020).
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 4 of 20



  significantly seriously lagged the EV industry – yet CEO Farkas made >$7M in compensation

  during this period. We believe that this is due to persistent issues around product quality, customer

  churn, and user experience, and believe that these issues will continue to hamper BLNK’s growth.”

            9.    Mariner concluded: “we believe the business should be valued at its liquidation, or

  book value, of just 17c in a downside scenario and at $2 a share in a bull case scenario . . . . The

  average of our price targets produces a base case target of $1.09, a drop of 91% from the 8/18/20

  close.”

            10.   On this news, Blink’s stock price fell from its August 18, 2020 closing price of

  $10.23 per share to an August 20, 2020 closing price of $7.94. This represents a two day drop of

  approximately 22.4%. Indeed, the intraday price on August 20, 2020 reached as low as $6.42 per

  share.

            11.   Throughout the Class Period, Defendants made materially false and misleading

  statements regarding the Company’s business. Specifically, Defendants made false and/or

  misleading statements and/or failed to disclose that: (i) many of Blink’s charging stations are

  damaged, neglected, non-functional, inaccessible, nor non-accessible; (ii) Blink’s purported

  partnerships and expansions with other companies were overstated; (iii) the purported growth of

  the Company’s network has been overstated; and (iv) as a result, the Company’s public statements

  were materially false and misleading at all relevant times.

                                  JURISDICTION AND VENUE

            12.   The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

  Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

  SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

            13.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 5 of 20



         14.     This Court has jurisdiction over each Defendant named herein because each

  Defendant is an individual or corporation who has sufficient minimum contacts with this District

  so as to render the exercise of jurisdiction by the District Court permissible under traditional

  notions of fair play and substantial justice.

         15.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

  § 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located in

  this District and conducts substantial business here.

         16.     In connection with the acts, omissions, conduct and other wrongs in this

  Complaint, Defendants, directly or indirectly, used the means and instrumentalities of interstate

  commerce, including but not limited to the United States mail, interstate telephone

  communications and the facilities of the national securities exchange.

                                              PARTIES

         17.     Plaintiff Richard M. Bush is a resident of Tampa, FL. He acquired and held shares

  of Blink at artificially inflated prices during the class period, and has been damaged by the

  revelation of the Company’s material misrepresentations and material omissions.

         18.     Defendant Blink Charging Company purports to be “a leading owner, operator,

  and provider of electric vehicle (‘EV’) charging equipment and networked charging services.

  Blink offers both residential and commercial EV charging equipment, enabling EV drivers to

  easily recharge at various location types.”. Blink common stock trades on the NASDAQ stock

  exchange under the ticker “BLNK.” The Company’s headquarters are located at 407 Lincoln

  Road, Suite 704, Miami Beach, FL 33139, and the Company is incorporated under the laws of

  the State of Nevada.

         19.     Defendant Michael D. Farkas is Blink’s Founder, Executive Chairman, and Chief

  Executive Officer.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 6 of 20



         20.     Defendant Michael P. Rama is Blink’s Chief Financial Officer, having served in

  that capacity since February 10, 2020. He previously acted as an “independent financial

  consultant” for Blink from July 2019.

         21.     Collectively, Defendants Farkas and Rama are referred to throughout this

  complaint as the “Individual Defendants.”

         22.     The Individual Defendants, because of their positions at the Company, possessed

  the power and authority to control the content and form of the Company’s annual reports,

  quarterly reports, press releases, investor presentations, and other materials provided to the SEC,

  securities analysts, money and portfolio managers and investors, i.e., the market. The Individual

  Defendants authorized the publication of the documents, presentations, and materials alleged

  herein to be misleading prior to its issuance and had the ability and opportunity to prevent the

  issuance of these false statements or to cause them to be corrected. Because of their position with

  the Company and access to material non-public information available to them but not to the

  public, the Individual Defendants knew that the adverse facts specified herein had not been

  disclosed to and were being concealed from the public and that the positive representations being

  made were false and misleading. The Individual Defendants are liable for the false statements

  pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

         23.     Blink was incorporated in 2006 as “New Image Concepts, Inc.” In 2009, the

  Company became know as Car Charging Group, and was founded in the busines of operating

  electric vehicle charging stations at various locations throughout the United States.

         24.     Blink was founded by Defendant Farkas, who filled the role of CEO from

  foundation until approximately 2015, and then resumed that role in 2018.

         25.     According to its most recent Annual Report filed on Form 10-K with the SEC,
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 7 of 20



  Blink purports to be “a leading owner, operator, and provider of electric vehicle (‘EV’) charging

  equipment and networked charging services. Blink offers both residential and commercial EV

  charging equipment, enabling EV drivers to easily recharge at various location types.”

                   MATERIALLY FALSE AND MISLEADING STATEMENTS

          26.      The Class Period begins on March 6, 2020, when Blink issued a press release

  entitled “Blink Charging Partners with One of Nation’s 50 Fastest Growing IT Firms to Deliver

  Charging Stations into Florida’s Booming Tech Hub.” 3 In this release, Blink referred to itself as

  “a leading owner and operator of electric vehicle (EV) charging equipment and services.”

          27.      In this March 6, 2020 release, Defendant Farkas stated: “[w]ith this agreement,

  we continue to expand and monetize our network of stations throughout the country.” The release

  further provided that “Blink Charging . . . is a network leader in electric vehicle (EV) charging

  equipment and networked EV charging stations, enabling EV drivers to easily charge at any of

  its 15,000 charging station [sic].” In its March 17, 2020 press release, Blink repeated its line

  about its EV charging equipment and networked EV charging stations “enabling EV drivers to

  easily charge at any of its 15,000 charging” stations in numerous press releases in 2020. 4

          28.      In other of its 2020 press releases, Blink has stated that it “has deployed over

  23,000 charging stations, many of which are networked EV charging stations, enabling EV

  drivers to easily charge at any of its charging locations worldwide.” 5



  3
      https://ir.blinkcharging.com/news-events/press-releases/detail/2234/blink-charging-partners-with-one-of-nations-
  50-fastest (last visited on August 20, 2020).
  4
                    https://ir.blinkcharging.com/news-events/press-releases/detail/2235/blink-chargingnetworkapproved-
  byopenadralliance (last visited on August 20, 2020);
  5
     See, e.g., https://ir.blinkcharging.com/news-events/press-releases/detail/2235/blink-chargingnetworkapproved-
  byopenadralliance (March 25, 2020, last visited on August 20, 2020); https://ir.blinkcharging.com/news-events/press-
  releases/detail/2237/ev-industrys-leading-news-source-insideevs-com-praises (March 26, 2020, last visited on August
  20, 2020); https://ir.blinkcharging.com/news-events/press-releases/detail/2238/blink-charging-founder-and-ceo-
  michael-d-farkas-to-speak (April 1, 2020, last visited on August 20, 2020); https://ir.blinkcharging.com/news-
  events/press-releases/detail/2240/blink-charging-unveils-first-to-market-portable-emergency (April 6, 2020, last
  visited on August 20, 2020).
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 8 of 20



            29.     On April 2, 2020, Blink filed its 2019 Annual Report on Form 10-K with the

  SEC. 6 For the year ended December 31, 2019, Blink reported total revenue of $2.8 million and

  charging service revenue for company-owned charging stations of $1.4 million. It reported a net

  loss for the year of $9.6 million, or $0.37 per share, as compared to a net loss of $3.4 million for

  the year ended December 31, 2018.

            30.     In association with the filing of its 10-K, Blink also issued a press release on April

  2, 2020. 7 In this release, Defendant Farkas lauded that Blink had “invested in the upgrade and

  large-scale improvements of our proprietary Blink network to ensure scalability and reliability

  with future demand surges.” This release also provided that “Blink Charging Co. . . . is a leader

  in electric vehicle (EV) charging equipment that has deployed over 23,000 charging stations,

  many of which are networked EV charging stations, enabling EV drivers to easily charge at any

  of its charging locations worldwide.”

            31.     Defendants Farkas and Rama both submitted two signed certifications in

  association with Blink’s April 2, 2020 filing of its 2019 Annual Report on Form 10-K. In these

  certifications, Defendant Farkas and Rama stated that “[b]ased on [their] knowledge, this report

  does not contain any untrue statement of a material fact or omit to state a material fact necessary

  to make the statements made, in light of the circumstances under which such statements are

  made, not misleading with respect to the period covered by this report.” Defendants Farkas and

  Rama further certified that “[t]he information contained in such Annual Report on Form 10-K

  for the year ended December 31, 2019, fairly presents, in all material respects, the financial

  condition and results of operations of Blink Charging Co.”

            32.     On May 13, 2020, Blink filed its First Quarter 2020 financial report on Form 10-


  6
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220005717/form10-k.htm.
  7
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220005717/form10-k.htm.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 9 of 20



  Q with the SEC. 8 Blink reported total revenue for the first quarter of $1,298,864, and a net loss

  of $2,961,100 or $0.11 per share, compared to a net loss of $1,893,627 per share in the first

  quarter of 2019.

            33.     Also on May 13, 2020, Blink filed a press release announcing its first quarter

  2020 financial results. 9 Defendant Farkas included a quote in this release, that “[w]e are

  encouraged to see the results of our investments in the Company in 2019. Corporate investments

  include the development of additional EV charging products, nationwide equipment

  deployments, Blink network enhancements, and corporate resources that have accelerated the

  growth in early 2020.”

            34.     Defendants Farkas and Rama both submitted two signed certifications in

  association with Blink’s May 13, 2020 filing of its First Quarter 2020 report on Form 10-Q. In

  these certifications, Defendant Farkas and Rama stated that “[b]ased on [their] knowledge, this

  report does not contain any untrue statement of a material fact or omit to state a material fact

  necessary to make the statements made, in light of the circumstances under which such

  statements are made, not misleading with respect to the period covered by this report.”

  Defendants Farkas and Rama further certified that “[t]he information contained in such Quarterly

  Report on Form 10-Q for the quarter ended March 31, 2020, fairly presents, in all material

  respects, the financial condition and results of operations of Blink Charging Co.”

            35.     On June 25, 2020, Blink issued another press release entitled “Blink Applauds

  Apple’s Addition of Electric Vehicle Charge Routing Capabilities in Updated Apple Maps for

  iOS 14,” in which Blink repeated its statement that the Company “has deployed over 23,000

  charging stations, many of which are networked EV charging stations, enabling EV drivers to


  8
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220008504/form10-q.htm.
  9
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220008497/ex99-1.htm.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 10 of 20



   easily charge at any of the Company’s charging locations worldwide.” 10 In this release,

   Defendant Farkas stated that Apple’s changes “will help enable EV drivers to take to the road

   with the confidence that their charging needs can be met and will make it even easier for EV

   drivers to benefit from Blink’s growing network of charging stations.”

            36.      On July 8, 2020, Defendant Farkas appeared on The Watchlist. In this video,

   Defendant Farkas states that Blink is “the largest, from a scale size. There are some smaller

   [network operators] who have a smaller amount of locations, but we’re in a lot more areas.” 11

            37.      On August 4, 2020, Blink issued a press release (that it did not file with the SEC)

   announcing a purported agreement with real estate services firm Cushman & Wakefield “for the

   marketing and potential deployment of Blink charging stations . . . and related services to

   Cushman & Wakefield clients throughout the United States.” 12

            38.      Then on August 13, 2020, Blink filed its Second Quarter 2020 financial report on

   Form 10-Q with the SEC. 13 Blink reported total revenue of $1.3 million for the quarter, and net

   loss of $3.0 million or $0.11 per share, as compared to a net loss of $2.2 million in the second

   quarter of 2019.

            39.      Also on August 13, 2020, Blink issued a press release announcing its second

   quarter 2020 financial results. 14 Defendant Farkas included a quote in this release that the

   Company has “entered into some significant partnerships, including with leading global real

   estate firm Cushman & Wakefield, for the marketing and potential deployment of Blink charging



   10
          https://ir.blinkcharging.com/news-events/press-releases/detail/2248/blink-applauds-apples-addition-of-electric-
   vehicle (last visited on August 20, 2020).
   11
      See https://www.youtube.com/watch?reload=9&v=8MOtPc-jaBg&feature=youtu.be&t=152 (last visited on August
   20, 2020).
   12
               https://ir.blinkcharging.com/news-events/press-releases/detail/2257/blink-charging-signs-agreement-with-
   cushman-wakefield-for.
   13
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220015524/form10-q.htm.
   14
      https://www.sec.gov/Archives/edgar/data/1429764/000149315220015522/ex99-1.htm.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 11 of 20



   stations and services across their client locations throughout the U.S.”

              40.     Defendants Farkas and Rama both submitted two signed certifications in

   association with Blink’s August 13, 2020 filing of its Second Quarter 2020 report on Form 10-

   Q. In these certifications, Defendant Farkas and Rama stated that “[b]ased on [their] knowledge,

   this report does not contain any untrue statement of a material fact or omit to state a material fact

   necessary to make the statements made, in light of the circumstances under which such

   statements are made, not misleading with respect to the period covered by this report.”

   Defendants Farkas and Rama further certified that “[t]he information contained in such Quarterly

   Report on Form 10-Q for the quarter ended June 30, 2020, fairly presents, in all material respects,

   the financial condition and results of operations of Blink Charging Co.”

              41.     On August 17, 2020, Blink wrote on its Twitter account that “Blink’s network of

   over 15,000 chargers gives EV drivers the ability to charge their car wherever they live, work,

   and play.” 15

              42.     The statements described above were materially false and misleading and failed

   to disclose material adverse facts about the Company’s business, operations, and prospects. As

   discussed below, the Defendants misled investors by misrepresenting and/or failing to disclose

   that: (i) many of Blink’s charging stations are damaged, neglected, non-functional, inaccessible,

   nor non-accessible; (ii) Blink’s purported partnerships and expansions with other companies

   were overstated; (iii) the purported growth of the Company’s network has been overstated; (iv)

   as a result, the Company’s public statements were materially false and misleading at all relevant

   times.




   15
        https://twitter.com/BlinkCharging/status/1295371069222727681.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 12 of 20



           43.     The statements described in ¶¶ 25-41 were materially false and misleading and

   failed to disclose material adverse facts about the Company’s business, operations, and

   prospects.

                                      THE TRUTH EMERGES

           44.     On August 19, 2020, analyst Culper Research published a report entitled: “Blink

   Charging Co. (BLNK): You Won’t Miss It.” Culper wrote: “we believe that [Blink] has vastly

   exaggerated the size of its EV charging network in order to siphon money from the pockets of

   investors to insiders. Blink claims that ‘EV drivers can easily charge at any of its 15,000 charging

   stations,’ but we estimate that the Company’s functional public charging station network consists

   of just 2,192 stations, a mere 15% of this claim.”

           45.     Culper stated in its report that it sent out investigators who confirmed that “almost

   no one uses Blink’s charging stations, many of which are in utterly decrepit condition. Our on-

   the-ground visits to 242 stations at 88 locations across the U.S. revealed a plethora of neglected,

   abused, non-functional, or otherwise missing chargers. Our analysis of the Company’s own data

   suggests that the average charger is utilized for just 6 to 38 minutes per day (0.39% to 2.65%

   utilization), while annual charging revenue of a mere $6.37 per member suggests that the average

   Blink member doesn’t even obtain one single full charge from the Blink network over the course

   of an entire year. We think that even at 20x current utilization, Blink’s network would continue

   to incinerate cash. In sum, Blink vastly overstates the size, functionality, usage, and economic

   potential of its chargers.”

           46.     Culper continued to detail that of the 242 stations its investigators visited in the

   Atlanta, Chicago, Miami, and San Diego metro areas, 23 times (9.5% of total), Blink’s map

   claimed that there were chargers on site, but Culper’s investigators were either unable to locate

   the chargers or locate all of the chargers claimed. In 39 cases (16.1% of total), Culper’s
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 13 of 20



   investigators “found chargers that, even though they existed, were visibly damaged and/or non-

   functional. As many of these chargers have been left to the elements for close to a decade, the

   most common deformities were due to sun and heat damage.” Furthermore, in another 18 cases

   (7.4% of total), Culper’s investigators “found that chargers were inaccessible to the general

   public. Many of these were behind locked garages, or restricted only for employee (in office

   buildings) or resident (in condo or apartment buildings) use only.” Culper concluded: “In short,

   our sampling suggests that of the 3,275 chargers listed on the Company’s map, only 67% of

   these, or 2,192 exist, are functional, and are publicly accessible.”

          47.     The Culper report included photos, from multiple locations, of Blink chargers that

   were severely damaged, inaccessible, and/or non-functional. It also included details of interviews

   with parking attendants and other locals who described the lack of use and/or other issues

   experienced with the Blink chargers.

          48.     The Culper report also raised questions about Blink’s agreement with Cushman

   & Wakefield “for the marketing and potential deployment of Blink charging stations . . . .”

   According to Culper, “C&W made no commitment to charger installations at existing properties,

   nor did C&W commit to install a certain number of chargers in the future.” Importantly, Blink

   did not file a Form 8-K press release with the SEC announcing the deal with C&W, so either the

   deal with C&W is immaterial, non-existent, or Blink failed in its disclosure duties.

          49.     Culper also noted that since 2018, 7 executives or directors left the Company: (1)

   James Christodoulou, former Chief Operating Officer (Aug. 2018 to Mar. 2020); (2) Jonathan

   New, former Chief Financial Officer (June 2018 to Feb. 2020); (3) Robert C. Schweitzer, former

   Director (July 2017 to Aug. 2019); (4) Grant E. Fitz, former Director (Aug. 2018 to Aug. 2019);

   (5) Ira Feintuch, former Chief Operating Officer (Mar. 2015 to Oct. 2018); (6) Andrew Shapiro,
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 14 of 20



   former Director (Apr. 2014 to June 2018); and (7) Andy Kinard, former Director and President

   (Nov. 2009 to Mar. 2018).

           50.      Also on August 19, 2020, analyst Mariner Research Group (“Mariner”) published

   another report that was highly critical of Blink.16 Mariner wrote that “BLNK’s revenue growth

   has significantly seriously lagged the EV industry – yet CEO Farkas made >$7M in

   compensation during this period. We believe that this is due to persistent issues around product

   quality, customer churn, and user experience, and believe that these issues will continue to

   hamper BLNK’s growth.”

           51.      Mariner concluded: “we believe the business should be valued at its liquidation,

   or book value, of just 17c in a downside scenario and at $2 a share in a bull case scenario . . . .

   The average of our price targets produces a base case target of $1.09, a drop of 91% from the

   8/18/20 close.”

           52.      On this news, the Company’s stock price fell from its August 18, 2020 close of

   $10.23 per share to an August 20, 2020 close of $7.94, representing a two day drop of $2.29, or

   approximately 22.4%.

                                    CLASS ACTION ALLEGATIONS

           53.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

   of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

   acquired Blink common stock between March 6, 2020 and August 19, 2020, inclusive. Excluded

   from the Class are Defendants, directors and officers of the Company, as well as their families and

   affiliates.




    https://marinerresearchgroup.com/2020/08/19/dont-get-charged-up-on-blnk-questionable-origin-story-
   16

   management-history-and-product-issues-portend-potential-90-downside/ (last visited on August 20, 2020).
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 15 of 20



          54.      The members of the Class are so numerous that joinder of all members is

   impracticable. The disposition of their claims in a class action will provide substantial benefits to

   the parties and the Court. As of August 12, 2020, Blink had 31,626,616 shares of common stock

   outstanding.

          55.      There is a well-defined community of interest in the questions of law and fact

   involved in this case. Questions of law and fact common to the members of the Class which

   predominate over questions which may affect individual Class members include:

                a. Whether Defendants violated the Exchange Act;

                b. Whether Defendants omitted and/or misrepresented material facts;

                c. Whether Defendants’ statements omitted material facts necessary to make the
                   statements made, in light of the circumstances under which they were made, not
                   misleading;

                d. Whether Defendants knew or recklessly disregarded that their statements were
                   false and misleading;

                e. Whether the price of the Company’s stock was artificially inflated; and

                f. The extent of damage sustained by Class members and the appropriate measure
                   of damages.

          56.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

   sustained damages from Defendants’ wrongful conduct alleged herein.

          57.      Plaintiff will adequately protect the interests of the Class and has retained counsel

   who are experienced in class action securities litigation. Plaintiff has no interests that conflict

   with those of the Class.

          58.      A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 16 of 20



                                    FRAUD ON THE MARKET

          59.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

   the-market doctrine that, among other things:

                a. Defendants made public misrepresentations or failed to disclose material facts

                   during the Class Period;

                b. The omissions and misrepresentations were material;

                c. The Company’s common stock traded in efficient markets;

                d. The misrepresentations alleged herein would tend to induce a reasonable investor

                   to misjudge the value of the Company’s common stock; and

                e. Plaintiff and other members of the class purchased the Company’s common stock

                   between the time Defendants misrepresented or failed to disclose material facts

                   and the time that the true facts were disclosed, without knowledge of the

                   misrepresented or omitted facts.

          60.      At all relevant times, the markets for the Company’s stock were efficient for the

   following reasons, among others: (i) the Company filed periodic public reports with the SEC;

   and (ii) the Company regularly communicated with public investors via established market

   communication mechanisms, including through regular disseminations of press releases on the

   major news wire services and through other wide-ranging public disclosures such as

   communications with the financial press, securities analysts, and other similar reporting services.

   Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all

   information in the market, including the misstatements by Defendants.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 17 of 20



                                         NO SAFE HARBOR

           61.     The statutory safe harbor provided for forward-looking statements under certain

   conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

   specific statements pleaded herein were not identified as forward-looking statements when made.

           62.     To the extent there were any forward-looking statements, there were no

   meaningful cautionary statements identifying important factors that could cause actual results to

   differ materially from those in the purportedly forward-looking statements.

                                         LOSS CAUSATION

           63.     On August 19, 2020, Culper Research issued its report as detailed herein. On this

   news, the price of Blink stock fell from its August 18, 2020 close of $10.23 per share, to an August

   20, 2020 close of $7.94 per share (reaching an intraday low of $6.42 per share on August 20, 2020).

   This represents a two day drop of approximately 22.4%.

           64.     These revelations contradicted statements made by Defendants during the Class

   Period and were a causal element of the concurrent decline in the Company’s share price.

                                           Count One
       Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                     (Against All Defendants)

           65.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

   set forth herein.

           66.     During the Class Period, Defendant Blink and the Individual Defendants

   disseminated or approved the false statements specified above, which they knew or deliberately

   disregarded were misleading in that they contained misrepresentations and failed to disclose

   material facts necessary to make the statements made, in light of the circumstances under which

   they were made, not misleading.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 18 of 20



           67.     Defendant Blink and the Individual Defendants violated § 10(b) of the Exchange

   Act and Rule 10b-5 in that they (i) employed devices, schemes, and artifices to defraud; (ii) made

   untrue statements of material fact and/or omitted to state material facts necessary to make the

   statements not misleading; and (iii) engaged in acts, practices, and a course of business which

   operated as a fraud and deceit upon those who purchased or otherwise acquired the Company’s

   securities during the class period.

           68.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

   of the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff

   and the Class would not have purchased the Company’s common stock at the price paid, or at

   all, if they had been aware that the market prices had been artificially and falsely inflated by

   Defendants’ misleading statements.

                                              Count Two
                               Violation of § 20(a) of the Exchange Act
                                 (Against the Individual Defendants)

           69.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

   set forth herein.

           70.     The Individual Defendants acted as controlling persons of the Company within the

   meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

   at the Company, the Individual Defendants had the power and authority to cause or prevent the

   Company from engaging in the wrongful conduct complained of herein. The Individual

   Defendants were provided with or had unlimited access to the documents described above that

   contained statements alleged by Plaintiff to be false or misleading both prior to and immediately

   after their publication, and had the ability to prevent the issuance of those materials or to cause

   them to be corrected so as not to be misleading.
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 19 of 20



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

          (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

   23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

   certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

   Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

          (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

   class members against all Defendants, jointly and severally, for all damages sustained as a result

   of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

   judgment interest thereon.

          (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

   litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

   and

          (d)     awarding Plaintiff and the other Class members such other relief as this Court may

   deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury in this action of all issues so triable.

   Dated: August 24, 2020                             Respectfully submitted,

                                                      /s/ Cullin A. O’Brien
                                                      Cullin A. O’Brien (FL Bar No. 0597341)
                                                      CULLIN O’BRIEN LAW, P.A.
                                                      6541 NE 21st Way
                                                      Fort Lauderdale, FL 33308
                                                      (561) 676-6370 (phone)
                                                      (561) 320-0285 (fax)
                                                      cullin@cullinobrienlaw.com

                                                      Local Counsel
Case 1:20-cv-23527-KMW Document 1 Entered on FLSD Docket 08/24/2020 Page 20 of 20




                                        Jeffrey C. Block (pro hac vice forthcoming)
                                        Jacob A. Walker (pro hac vice forthcoming)
                                        BLOCK & LEVITON LLP
                                        260 Franklin Street, Suite 1860
                                        Boston, MA 02110
                                        (617) 398-5600 (phone)
                                        (617) 507-6020 (fax)
                                        jeff@blockleviton.com
                                        jake@blockleviton.com

                                        Attorneys for Plaintiff and Proposed Lead
                                        Counsel
